United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-2014
                       ___________________________

                         Logan Lundahl; Holli Lundahl

                     lllllllllllllllllllllPlaintiffs - Appellants

                                         v.

JP Morgan Chase Bank; Old Republic Insurance Co.; Mel Hoffman; Los Angeles
Homeowners Aid; Lilia Chavarin; American Modern Insurance Group, Inc.; First
American Title Insurance Company; Does 1-10; HSBC; Smith County, TX; Lois
 Mosley; Paul Kelley, Jr.; Sandra Copeland; David Gilbertson; Craig Pfeifle, in
        their Administrative Capacities; American Title Insurance Co.

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                   for the District of South Dakota - Western
                                  ____________

                            Submitted: May 20, 2021
                              Filed: May 25, 2021
                                 [Unpublished]
                                 ____________

Before LOKEN, MELLOY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.
       Logan and Holli Lundahl appeal following the district court’s1 dismissal of
their civil action, brought under, inter alia, the Racketeer Influenced and Corrupt
Organizations Act. After careful review of the record and the parties’ arguments on
appeal, we conclude the claims asserted are frivolous and therefore find no basis for
reversal. Accordingly, we affirm. See 8th Cir. R. 47B. We also deny the Lundahls’
pending motions.
                        ______________________________




      1
       The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.

                                         -2-